In a proceeding pursuant to article 78 of the Civil Practice Act to annul: (1) the determination of the Waterfront Commission of New York Harbor, dated October 28, 1959, denying petitioner’s application for a stevedore license, and (2) the commission’s determination, dated February 24, 1960, made on rehearing, adhering to its original determination, *818the commission appeals from an intermediate order of the Supreme Court, Kings County, dated November 14, 1960, denying its motion to dismiss the petition for insufficiency and directing it to serve and file its verified answer and return as required by section 1291 of the Civil Practice Act. This appeal is taken pursuant to an order granting leave to appeal. Order appealed from affirmed, with $10 costs and disbursements. No opinion. The commission’s time to serve and file its answer and return is extended until 10 days after the entry of the order hereon. Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, J J., concur.